Citation Nr: 1719287	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, the Veteran asserts that he has experienced intermittent neck pain and soreness since being struck in the neck by an unfastened tank hatch during service.  
He alternatively contends that his current cervical spine disability is related to his service-connected lumbar spine disability.  The Veteran's service treatment records (STRs) note a May 1986 referral for physical therapy due to non-resolving back and neck pain, and his post-service treatment records contain complaints of neck pain, including during treatment by his private chiropractor, Dr. Myco.

Although medical opinions from a VA physician and from Dr. Myco are of record, the Board finds that they are insufficient to adjudicate the case.  Specifically, the January 2013 VA physician's opinion that the Veteran's contemporaneously diagnosed degenerative disc disease (DDD) is not related to service is inadequate, because it is based on the lack of documented back problems in the STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  Dr. Myco's opinion is also inadequate, because it does not provide a rationale for the conclusion that the Veteran's cervical articular dysfunction is related to the tank hatch injury.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Finally, as no opinion is of record concerning whether the cervical spine disability was caused or aggravated by the service-connected lumbar spine disability, the Veteran should be afforded an additional examination.

On remand, additional treatment records should be requested from any medical professionals who have treated the Veteran for his neck since service, to include the chiropractor that the Veteran testified to seeing in Alaska in 1992 or 1993, the retired doctor referenced in his testimony, and from Dr. Myco.  Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated the Veteran for his neck since service, to include the chiropractor who treated him for his neck in Alaska in 1992 or 1993, the retired doctor that he discussed during his hearing, and Dr. Myco.  After securing any necessary releases, the AOJ should request any relevant records that are not duplicative of those already associated with the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from January 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a cervical spine examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed cervical spine disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from July 2009 onward.  The cervical spine disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of mild degenerative disc disease and cervical articular dysfunction.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that cervical articular dysfunction is not a current disability, then the explanation should include a discussion of the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed cervical spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing intermittent neck pain and soreness since being struck by a tank hatch during service, and Dr. Myco's February 2017 opinion that the cervical articular dysfunction is related to the tank hatch injury.   

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the cervical spine disability was caused by the service-connected lumbar spine disability?  Please explain why or why not.  

d. If not caused by the lumbar spine disability, is it at least as likely as not that the cervical spine disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the lumbar spine disability?  Please explain why or why not. 

e. If the examiner finds that the cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the cervical spine disability that is attributed to the lumbar spine disability.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




